


Exhibit 10.B


SEVERANCE AGREEMENT (NO CHANGE IN CONTROL)


THIS SEVERANCE AGREEMENT (“Agreement”), effective as of the 3rd day of December,
2014 (the “Effective Date”), is by and between Steven W. Moster (“Mr. Moster”)
and Viad Corp, a Delaware corporation (“Viad” or the “Company”). Viad and Mr.
Moster agree as follows:
1.    The purpose of this Agreement is to set forth the terms and conditions
that govern the event of the termination of Mr. Moster’s employment with Viad.
This Agreement is not intended to change the at-will nature of Mr. Moster’s
employment with Viad, and Mr. Moster hereby expressly agrees and acknowledges
that he is an at-will employee and that Mr. Moster’s employment may be
terminated by either Mr. Moster or Viad at any time and for any reason with or
without cause or notice by either Mr. Moster or Viad. This Agreement does not
alter the terms and conditions regarding Mr. Moster’s employment with Viad,
except as set forth herein.
2.     In the event of the termination of Mr. Moster’s employment by Viad for
any reason other than for Cause (as defined below) or in the event of Mr.
Moster’s death or resignation of employment with Viad for Good Reason (as
defined below), Viad shall make one lump sum payment to Mr. Moster in an amount
equal to two (2) times of his then base annual salary (excluding bonuses, fringe
benefits, and other compensation) as of the Termination Date, minus any income
taxes or other amounts required by law to be withheld therefrom. Such lump sum
payment shall be made within sixty (60) days after the date on which Mr.
Moster’s employment terminates on the Company’s first regular payday following
the date on which this Agreement becomes effective in accordance with Paragraph
5, provided, however, that if such sixty (60) day time period begins in one
calendar year and ends in a second calendar year, payment of such lump sum shall
always be made in the second calendar year. Subject to the conditions of this
Paragraph 2, Mr. Moster will also be entitled to a pro-rata annual cash
incentive award under the Company’s then-current Management Incentive Plan
(“MIP”), if earned, pursuant to the terms and conditions of MIP, for the
calendar year in which he was last employed.
3.    The term “Cause,” as used herein, means: (i) Mr. Moster’s willful and
continued failure to perform the required duties of his position; (ii) Mr.
Moster’s breach of his fiduciary duty to Viad, and/or any of its related or
subsidiary companies; (iii) Mr. Moster’s material breach of the Viad Corp Code
of Ethics, Always Honest policy, or other code of conduct in effect from time to
time, provided that any fraudulent or dishonest act shall be considered material
regardless of size; (iv) Mr. Moster’s willful or gross misconduct; and/or (v)
Mr. Moster’s conviction or guilty plea to a felony or to a misdemeanor involving
an act or acts of fraud, theft or embezzlement.
4.    The term “Good Reason,” as used herein, means: (i) a material reduction or
change in Mr. Moster’s authority, duties, or responsibilities as the President
and Chief Executive Officer of Viad (such as, for example, a change in reporting
structure to someone other than the Board of Directors of Viad, or reassignment
of or reduction in scope of employment function); (ii) a material reduction in
Mr. Moster’s base salary, unless, pursuant to direction by the Viad Board of
Directors, such reduction is made in concert with and in an amount not greater
than the percentage adjustment mandated as an “across the board” reduction in
base salary for all Viad officers; (iii) a relocation of employment location
from the Phoenix Metropolitan Area of Arizona; and (iv) a successor to Viad
fails to assume Viad’s obligations under this Agreement.
5.    This Agreement shall not become effective and Viad shall not be obligated
to make the payments provided for in Paragraph 2 of this agreement unless Mr.
Moster first resigns from Viad’s Board of Directors upon the termination of his
employment and also executes and does not revoke a complete release of all
claims, waiver of rights and covenant not to sue (“Release”)

- 1 -

--------------------------------------------------------------------------------




in form and substance satisfactory to Viad in its reasonable discretion and
within the then applicable legally required time period for valid waivers of
employment-related claims.
6.    In the event that Mr. Moster’s employment terminates in connection with a
"Change of Control" as defined in the Viad Corp Executive Severance Plan (Tier
I), Mr. Moster’s rights to severance payments and benefits, if any, shall be
exclusively as established in the Viad Corp Executive Severance Plan (Tier I).
Those payments and benefits shall be provided in lieu of the payments and
benefits set forth in this Agreement.
7.    Whenever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law. If any
provision of this Agreement shall be prohibited by or is found to be invalid
under applicable law, then such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement. It is the express
intent of the parties that in that event, this Agreement shall be revised and
enforced to the maximum extent permitted under applicable law. The terms of this
Agreement, including this provision, may be modified only by a subsequently
executed agreement that both: (a) explicitly identifies this Agreement and the
date of its execution; and (b)(i) identifies the particular provisions being
modified or (ii) in the event this Agreement is to be superseded in its
entirety, explicitly so provides. This provision does not, however, affect in
any way Mr. Moster’s rights in the event of a “Change in Control” as defined in
the Viad Corp Executive Severance Plan (Tier I). This Agreement embodies the
entire agreement of the parties hereto regarding the subject matter set forth
herein, and it supersedes any and all other agreements, understandings,
negotiations, or discussions, either oral or in writing, express or implied,
between the parties to this Agreement
8.    This Agreement is intended to satisfy, or otherwise be exempt from, the
requirements of Section 409A of the Internal Revenue Code (“Section 409A”). To
the extent that any term of this Agreement fails to satisfy those requirements
or fails to be exempt from Section 409A, such term shall be modified in a manner
that brings the Agreement into compliance with Section 409A while preserving as
closely as possible the original intent of the Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.


 
By:
/s/ Steven W. Moster
 
 
Steven W. Moster
 
 
 
 
Viad Corp
 
 
 
 
By:
/s/ Richard H. Dozer
 
 
Richard H. Dozer
 
 
Its: Chairman of Human Resources Committee of the Board



    

- 2 -